1
2
3
4                                                                    JS-6
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                               CENTRAL DISTRICT OF CALIFORNIA
10                                        EASTERN DIVISION
11   ATAIN SPECIALTY INSURANCE                       Case No. 5:18-cv-01308-MWF-SHK
     COMPANY, a Michigan corporation,
12                                                   ORDER ON JOINT STIPULATION
                            Plaintiff,               AND MOTION FOR DISMISSAL
13                                                   WITH PREJUDICE
     v.
14                                         [Pursuant to F.R.C.P., Rule
     ROMOLAND PROPERTIES II, LLC, a 41(a)(A)(ii)]
15   California limited liability company,
16                          Defendants.
17
18            Given the stipulation of the parties and pursuant to Federal Rule of Civil
19   Procedure 41(a)(1)(A)(ii), the present action is dismissed with prejudice, with each
20   side to bear its own fees and costs.
21            IT IS SO ORDERED.
22   Dated: August 16, 2019
                                                       Honorable Michael W. Fitzgerald
23                                                     United States District Court Judge
24   4834-8142-5567, v. 1

25
26
27
28
     ORDER OF DISMISSAL OF ENTIRE                1         CASE NO. 5:18-CV-01308-MWF-SHK
     ACTION
